Citation Nr: 1537345	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for an upper back disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for a nasal or sinus disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for a respiratory disability, to include as due to herbicide exposure.

5.  Entitlement to service connection for problems swallowing, to include as due to herbicide exposure.

6.  Entitlement to service connection for upper gastrointestinal disability, to include as due to herbicide exposure.

7.  Entitlement to service connection for "black liver spots," to include as due to herbicide exposure.

8.  Entitlement to service connection for benign prostatic hypertrophy, to include as due to herbicide exposure.

9.  Entitlement to service connection for a thyroid disability, to include as due to herbicide exposure.

10.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

11.  Entitlement to service connection for bilateral hand neuropathy, to include as due to herbicide exposure.

12.  Entitlement to service connection for bilateral foot neuropathy, to include as due to herbicide exposure.

13.  Entitlement to service connection for a sleep disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION


The Veteran served on active duty from March 1958 to March 1962.

 These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2015, the Veteran and his wife appeared and testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for a prostate disorder, a sleep disorder, peripheral neuropathy of the hands, and peripheral neuropathy of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam.
 
2.  The Veteran's service in Korea was not during the period from April 1, 1968 to August 31, 1971.

3.  The Veteran's duties at Kunsan Air Force Base, Korea did not result in exposure to herbicides.

4.  The evidence of record does not show that the Veteran has a upper or lower back disability as a result of his active service, to include herbicide exposure.

5.  The evidence of record does not show that the Veteran has a nasal or sinus disability as a result of his active service, to include herbicide exposure.

6.  The evidence of record does not show that the Veteran has a respiratory disability as a result of his active service, to include herbicide exposure.

7.  The evidence of record does not show that the Veteran has disability resulting in difficulty swallowing as a result of his active service, to include herbicide exposure.

8.  The evidence of record does not show that the Veteran has an upper gastrointestinal disability as a result of his active service, to include herbicide exposure.

9.  The evidence of record does not show that the Veteran has a disability manifested by black liver spots as a result of his active service, to include herbicide exposure.

10.  The evidence of record does not show that the Veteran has a thyroid disability as a result of his active service, to include herbicide exposure.

11.  The evidence of record does not show that the Veteran has diabetes mellitus as a result of his active service, to include herbicide exposure.



CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A cervical spine disability was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  A nasal or sinus disability was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014).

4.  A respiratory disability was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.   A disability manifested by difficulty swallowing was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

6.  An upper gastrointestinal disability was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

7.  A disability manifested by black liver spots was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

8.  A thyroid disability was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

9.  Diabetes mellitus was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of a January 2013 letter.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The record contains non-VA medical records provided by the Veteran, and he has indicated this is a complete gathering of his private medical records.

With the exception of his lumbar spine claim, the Veteran has not been afforded a VA examination and etiological opinions have not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifest during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

While the Veteran has not been afforded an examination addressing the majority of his claim, the Board observes that his service treatment reports do not show any relevant complaints, treatment, or findings, and there is nothing to show that any of his claimed disabilities were manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  His claims for service connection are based on the theory of exposure to herbicides/Agent Orange during service, and the Board has determined that such exposure is not shown.  Here, the Veteran's service records do not include an indication of symptoms, research has not demonstrated that he was exposed to tactical herbicides in service, and he has not expressed recurrent symptoms of chronic diseases since service.  The Veteran has not identified any inservice event, injury or disease in service that may have resulted in his currently claimed disabilities (other than treatment for lumbar spine).  Therefore, the second McLendon criterion is not satisfied. 

With regard to the third McLendon criterion, the Veteran has submitted a statement from a private treatment care provider who noted that allergic rhinitis, appendicitis, dysphagia, hypercholesterolemia, hypertension, hypotonic bladder, insomnia, liver hypodensities, nasal polyps, porphyria cutanea tarde, diabetes, prostate cancer, and thyroid nodules "can be linked to Agent Orange."  However, some of these disabilities/disorders are not on appeal, and there remains no evidence that the Veteran was exposed to herbicides in service.  Additionally, the opinion includes several statements about needing more information and having not seen laboratory reports and findings.  As the private medical statement is premised on a finding that the Veteran was exposed to Agent Orange, the statements do not meet criteria 3.  

Therefore, an examination and an etiological opinion addressing his herbicide exposure claims need not be obtained for the Veteran's service connection claims.  McLendon; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

To the extent that the Veteran's service treatment recumbent document complaints related to lumbar spine strain.  In February 2013, the Veteran was afforded a VA examination addressing whether the Veteran's current back problems are related to his inservice back complaints.  After examining the Veteran and reviewing the record (to include the Veteran's inservice back complaints), the examiner provided an opinion regarding the etiology of the Veteran's back disability.  This examination appears consistent with the other evidence of record and the examiner provided a detailed explanation of the rationale used in rendering the opinion.  Accordingly, the Board finds that this examination and opinion is sufficient for rating purposes.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the April 2015 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to his theory of entitlement via exposure to herbicides during service in Korea.  He described the use of herbicides at the Kunsan Air Base, and reported that the only symptoms he had just after service was his sleep disturbance and tingling.  The Veteran's representative indicated that additional private records would be provided after the hearing, and these records are contained in the virtual record.  The Veteran testified regarding his ongoing symptoms and their onset, with the help of his representative and the VLJ.  The duties imposed by Bryant were thereby met.

No further notice or assistance to the Veteran is required to fulfill VA's duties to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Laws and Regulations

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  see Savage v. Gober, 10 Vet. App. 488. at 495-96 (1997); see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Certain diseases, to include diabetes mellitus, cirrhosis of the liver, other organic diseases of the nervous system, and peptic ulcers, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309(a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) ).

If a veteran was exposed to an herbicide agent (including Agent Orange) during active service, certain listed diseases, including type 2 diabetes mellitus, acute and subacute peripheral neuropathy, prostate cancer, and respiratory cancers (cancer of the lung, bronchus, larynx or trachea), will be presumptively service-connected if the requirements of § 3.307(a)(6) are met and the disease becomes manifest to a compensable degree at any time after service. 38 C.F.R. § 3.309(e).  

The term "herbicide agent" is defined by VA as "a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Specifically, herbicide agent includes 2, 4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6) (iii).

For the purposes of 38 C.F.R. § 3.309(e), the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See Note 2, 38 C.F.R. § 3.309(e). 

Factual Background and Analysis

Here, the Veteran argues that he developed all of his claimed service-connected disabilities (a lumbar spine (lower back) disability, a cervical spine (upper back) disability, a nasal or sinus disorder, a respiratory disability, a disability manifested by difficulty swallowing, an upper gastrointestinal disability, a disability manifested by black livers spots, a thyroid disability, and diabetes mellitus) as a result of exposure to herbicides during his service in Korea for 16 months from 1960 to 1962.


Service Connection - Herbicide Exposure

As an initial matter, the Board will address the Veteran's assertions that he was exposed to herbicides during service.  During his April 2015 hearing, the testified that it was his job in service to place barrels on a forklift, and dump the contents on vegetation around Kunsan Air Base.  He stated that he did not wear gloves or breathing protection while working with the unknown herbicide.  When asked how frequently he used the herbicide, he responded that he did it "every day until there was just no weeds."  He indicated that there was racial discrimination behind the decision to have him poor the herbicides around the base.   Although they were not sure what chemical was used, it was "clearly an herbicide because it killed everything [plants/weeds] on the compound."  He was at Kunsan for 16 months, and worked as a warehouse specialist.  He was "not spraying" the chemicals in the 55 gallon barrels he described, but was "tilting the barrel over and taking this all in."  He said the smell of the chemical took his breath away.  Also felt that he could taste it, a bitter taste.  He reported he would get the herbicide on his hands when he would screw the cap on and off, and he did not have access to a sink to wash his hands.  

In addressing the Veteran's claims for service connection based on herbicide exposure, the Board notes that while the Veteran served during the Vietnam era, there is no evidence that the Veteran served in the Republic of Vietnam, or that the conditions of his service involved duty or visitation in the Republic of Vietnam.  Further, the Veteran has not alleged service in Vietnam and his service personnel records do not indicate that he set foot in Vietnam.  Rather, his service records show that he was stationed in Korea for 16 months prior to his discharge in March 1962.

The Board points out that the Department of Defense (DOD) provided to VA an inventory regarding herbicide/Agent Orange use outside of the Republic of Vietnam.  If a veteran had active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DOD, operated in or near the Korean DMZ (demilitarized zone) in an area in which herbicides are known to have been applied during that period, the veteran shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange.  38 C.F.R. § 3.307(a) (6) (iv). 

The Veteran has submitted internet articles regarding the use of herbicides in Korea and in Vietnam during the Vietnam era.  One article noted that the dates used as presumptive exposure to herbicides, including Agent Orange, in the DMZ of Korea was "broadened" to include Veterans who serviced from April 1, 1968 to August 31, 1971.  Another article provided by the Veteran noted that Kunsan Air Base was "relatively dormant" from 1958 until the late 1960s.  Another article noted that when herbicides were sprayed along the DMZ in Korea from 1968 to 1971, that they were sprayed by South Korean soldiers.

While the Veteran's service personnel records demonstrate that the Veteran had service in Korea, his service from 1960 to 1962 is outside the specific time period for presumed herbicide exposure near the Korean DMZ.  The dates of use of herbicide agents along the DMZ contained in the internet articles provided by the Veteran are well after the Veteran discharged from service.  Overall, the information provided by the Veteran reaffirmed the VA's finding that there is no evidence that the Veteran was exposed to herbicides such as Agent Orange during his service.  The herbicides discussed throughout the articles relate to herbicides used as defoliants during the Vietnam War.

There is also no evidence to establish actual herbicide exposure during service.  In February 2013, the RO issued a memorandum formal finding of lack of information to verify herbicide exposure in Korea.  The memorandum noted that the Veteran serviced from 1960 to 1962 at Kunsan Air Base with the 6175th Material Squadron as a Warehouse Specialist.  His service treatment records do not include evidence of exposure to herbicides and there was no evidence in his service records that he handled herbicides in Korea.  The memorandum noted that his service time frame is not presumptive for exposure in Korea.  Accordingly, based on the record, there is no evidence of actual or presumed Agent Orange (or any other herbicidal agent) exposure and the Veteran is not entitled to presumptive service connection based on in-service herbicide exposure, pursuant to 38 C.F.R. § 3.309(e).

Although the Veteran served in Korea and later developed diabetes mellitus which is a presumptive diseases for exposure to herbicidal agents such as Agent Orange, service connection cannot be established on a presumptive basis due to Agent Orange exposure as he did not serve during the relevant time period in Korea (and served prior to the relevant time period) and he did not serve in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6), 3.309 (e).  Notably, the Veteran's other claimed disabilities are not disabilities for which VA presumes related to herbicide exposure.  Accordingly, service connection based on inservice herbicide exposure, either on a direct basis or a presumptive basis, is not warranted for any of the disabilities on appeal.  

In reaching this conclusion, the Board notes that the Veteran is competent to provide statements regarding his transport and use of chemicals in 55-gallon barrels during his service in Korea, and the Board finds his statements to be credible to the extent that he transported liquid material and chemical.  However, the Veteran is not competent to determine what chemical or chemicals were contained in those barrels or the impact of these unknown chemicals on his health, to include his health 40 years after discharge. 

As the Veteran has credibly described the smell, taste and results of use of the chemical contained in the barrels he moved in service, the Board notes that he likely had contact with a chemical or chemicals.  However, these chemicals are unknown and are not of the era of herbicides upon which presumptive regulations were researched and created.  To reiterate, an "herbicide agent" has a precise meaning under VA regulations.  The Veteran has not demonstrated that he has the competency to identify the precise material to which he may have been exposed or whether such material was specifically an herbicide agent such as 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; or picloram.  There is simply no competent and credible evidence that the Veteran was exposed to an herbicide agent as defined by VA.  

The Board has also considered a September 2013 letter from the Veteran's doctor as an argument in favor of service connection.  The Board notes that the letter indicated that the Veteran reported he had herbicide exposure to his private physician, and the private physician had listed the Veteran's disorders which "can be linked" to Agent Orange.  Again, the Board notes that the Veteran's service does not meet the requirements of presumptive herbicide exposure, and there is no evidence in his service records that he had exposure to the herbicides addressed by the Agent Orange claims.  To whatever extent these records attempt to link the Veteran's claimed disabilities to inservice herbicide exposure such would be based on unsubstantiated history and would not be entitled to any probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that as a medical opinion can be no better than the facts alleged by a Veteran, an opinion based on an inaccurate factual premise has no probative value).

Presumptive Service Connection - Chronic Disability

The Board notes that service connection may be warranted from chronic disabilities such as arthritis, cirrhosis of the liver, endocrinopathies, and organic diseases of the nervous system if the disability is initially manifested to a compensable level within one year of the Veteran's separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.  The record does not reflect, nor does the evidence suggest, that any of the Veteran's claimed disabilities denied herein (to include arthritis of the upper or lower back, diabetes mellitus, a liver disability, a prostate condition, a thyroid disability) was initially manifested within one year of the Veteran's separation from active duty.  While the Veteran's service treatment record document treatment for lumbar strain, there is no evidence that the Veteran had manifested arthritis of the spine within one year of service.  On the contrary, his service separation examination is negative for any findings of arthritis.  Thus, a continuity of symptomatology since service (or the one year period following separation from service) for the Veteran's post service degenerative changes of the spine has not been established.  Accordingly, service connection on a presumptive basis based on manifestations of a qualifying chronic disability within the prescribed time following separation from active duty is not warranted.  


Direct Service Connection 

The Board has also considered whether service connection is warranted for the Veteran's claimed disabilities on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In this regard, other than the Veteran's assertion of herbicide exposure, there is no argument or indication that claimed disabilities were related to any injury or disease during service.  When asked during his hearing if any of his symptoms began in service or right after service, he stated his sleeping problem began after service. His wife testified that she believed all his health problems were due to herbicide exposure because the Veteran does not smoke, drink alcohol or caffeine, eats healthy foods and exercises weekly.  He stated he was not employed after service; he had trouble sleeping and was "uncomfortable."  He denied seeking medical attention in service for any of these issues.  When additionally prompted by the undersigned, he stated that he noticed the tingling [in his hands and feet] in 1961 or 1962.  

With the exception of a single notation for treatment for a back strain, the Veteran's service treatment records are silent for any relevant complaints, treatment, or diagnosis with respect to the claimed disabilities.  Although a private physician noted that many of the Veteran's medical problems, including some not on appeal, "can be linked" to Agent Orange exposure, these statements are not probative, as the opinions are based on an unsubstantiated history of inservice herbicide exposure.  

The September 2013 letter from the Veteran's physician noted that the Veteran's appendicitis, which resulted in an appendectomy in 2008 "can be linked" to Agent Orange.  However, Dr. H. did not provide a rationale and did not cite any research for this opinion.  The Board notes that other treatment records show the Veteran had an abnormally enlarged appendix, and it was removed several years after his separation from service as a precaution because the Veteran's father had died from a ruptured appendix.  There is no evidence of any complaint, treatment, or diagnosis of an appendix disability or inflammation during active service.  On the contrary, at service discharge, the Veteran's abdomen and viscera was evaluated as normal during his February 1962 service discharge examination.

Dr. H. noted that dysphagia and liver hypodensities "can be linked" to Agent Orange because Veterans and Agent Orange, Update 2006 linked "digestive disorders" to Agent Orange.  The Board notes that other treatment records show that the Veteran's complaints of dysphagia resulted in a finding of an enlarged thyroid, and the Veteran underwent a thyroidectomy in 2005.  In 2009, he again experienced dysphagia and a dilation of the esophagus provided relief.  A 2009 barium burger showed a small hiatal hernia but no other significant abnormality.  A 2009 EGD showed lesions, and a biopsy revealed H. pylori with mild chronic inflammation.  Dr. H. noted the Veteran was shown to have liver hypodensities on an incidental finding of a 2008 CT.  Dr. H. noted he had not seen the biopsy report.  The Board notes that the liver hypodensities were found to be "simple hepatic cysts, which no evidence of malignancy or other serious process."  The Board notes that Veterans and Agent Orange, Update 2006 included that there was inadequate or insufficient evidence to determine and association between gastrointestinal, metabolic and digestive disorders and exposure to herbicide chemicals.  Updated versions of Veterans and Agent Orange, included Update 2014, do not add "dysphagia" or "liver hypodensities" to the list of disorders associated with herbicide exposure.  Veterans and Agent Orange: Update 2006 found that there was inadequate or insufficient evidence to determine an association between hepatobiliary cancers (liver, gallbladder and bile ducts) and exposure to Agent Orange.  In any event, the Veteran's service treatment records are negative for any treatment, complaint, or diagnosis of a chronic gastrointestinal or liver condition. On the contrary, examination of the Veteran's abdomen, neck, and endocrine systems were within normal limits at the time of his February 1962 discharge examination.  Accordingly, service connection on a direct basis for a chronic gastrointestinal and/or liver disability is denied.  

Dr. H. linked the Veteran's diabetes mellitus to Agent Orange exposure as it is a disease that can be caused by Agent Orange.  The Board notes that the earliest record pertaining to diabetes mellitus is from June 2002.  This is not the Veteran's initial diagnosis of diabetes mellitus, so it is unclear from the record when he was diagnosed.  Again, the Board has found that there is no evidence of herbicide exposure in service, and the Veteran does not meet the requirements for presumed exposure.  Likewise, there is no indication that the Veteran's diabetes mellitus was initially manifested within one year of his separation from active duty.  Thus, presumptive service connection based on a chronic disease under 38 C.F.R. § 3.307(a) is not warranted.  

Dr. H. additionally linked the Veteran's thyroid nodules to exposure to herbicides.  He noted that the Veteran had a biopsy which showed a rare group of follicular cells and scant colloid cells, and as a result underwent a thyroidectomy in 2005.  Dr. H. found that the Veteran's thyroid disorder can be linked to Agent Orange because Veterans and Agent Orange: Update 2006 linked Agent Orange to "digestive disorders."  The consultation report by the private treatment providers who performed the thyroidectomy noted that the fine needle biopsy of the thyroid nodule was inconclusive, and a thyroidectomy was performed due to "family concerns of cancer and dysphagia."  A May 2012 private treatment record noted the Veteran's "thyroid labs" were normal.  Veterans and Agent Orange: Update 2006 noted that there was inadequate or insufficient evidence to determine an association between endocrine cancers (thyroid, thymus and other endocrine) and exposure to herbicides.  The Board notes that Dr. H. indicated the association between the thyroid nodules and Agent Orange exposure was due to "digestive disorders" when the thyroid is part of the endocrine system.  Although the laboratory results from his thyroidectomy are not of record, subsequent records have not included a notation of a history of thyroid cancer.  And the research cited by Dr. H. noted that research did not show a link between thyroid cancer and herbicide exposure.  In any event, the record does not show any inservice complaints of a thyroid disability and the Veteran's February 1962 shows that examination of the Veteran's endocrine system was within normal limits.  Accordingly, service connection for a thyroid disability on a direct basis is not warranted.  

With respect to his back, in December 1961, the Veteran sought treatment for sharp pain in the left side of the back at about the T10-L4 level.  His pain was worse with bending.  He stated pain onset after picking up a heavy can.  He had minimal muscle spasm and tenderness.  The impression was a lumbar strain and he was treated with heat and oil of wintergreen.  In January 1962, the Veteran complained of a finger injury and burning with urination.  He did not report any further back symptoms.  On his February 1962 self-reported medical history, the Veteran did not report any back symptoms, and his discharge evaluation noted a normal spine. 

In February 2013, the Veteran was afforded a VA examination.  He was noted to have status post lumbar laminectomy L4-5 in 2010 and advanced lumbar facet degenerative joint disease, diagnosed 2012.  Veteran reported his spine became problematic in 2010, and he had back surgery in March 2010.  The examiner was asked to provide an opinion as to whether the Veteran's upper and lower back with tingling in the hands and feet was incurred in or caused by lumbar strain that occurred in December 1961.  The examiner found that it was less likely than not that his current disabilities were due to his December 1961 lumbar strain.  He was noted in service to have "minimal" muscle spasm on exam after suffering a left low back strain when lifting a heavy can.  He was treated with heat and back cream.  He had no other complaints of back symptoms in service, and his February 1962 separation examination noted his spine evaluation was normal.  The examiner noted the Veteran "went nearly 44 years before back issues became problematic."  He reported being in a severe motor vehicle accident in 1997, where he was the passenger in a car that was rear-ended by a car traveling more than 50 mph.  His head struck the dashboard in the accident.  The examiner found that the Veteran's back becoming problematic 44 years after an "isolated lumbar strain [in 1961] was not evidence to support a service connection claim."  The Veteran's diagnosed spinal stenosis "per medical literature is most commonly seen with the normal aging process.  Recent back x-rays confirm prior surgery and facet degenerative joint disease, again consistent with the normal aging process."

The Board notes that there is no positive medical association between the Veteran's lumbar and cervical spine disabilities and his service.  Additionally, although the Veteran reported a severe car accident to the VA examiner, his wife testified that he had never been in a "car wreck."  As these statements are contradictory, the Board finds the testimony to be less than credible.  The VA examiner has found that it is less likely that the Veteran's in-service lumbar strain in 1961 was the cause of his current spine disabilities, and noted that stenosis is generally a part of the normal aging process.  Furthermore, examination of the Veteran's spine was noted to be within normal limits at the time of his service discharge examination.  As such, the Board finds that the evidence is against a finding of direct service connection.  As noted above, there is no presumptive or direct evidence of herbicide exposure, and stenosis is not a presumptive herbicide exposure disability.  As such, entitlement to service connection for cervical and lumbar spine disabilities is denied.

For the above reasons, the Board finds that entitlement to service connection for a lumbar spine disability, a cervical spine disability, a nasal or sinus disorder, a respiratory disability, a disability manifested by difficulty swallowing, an upper gastrointestinal disability, a disability manifested by black livers spots, a thyroid disability, and diabetes mellitus are not warranted.  The Board finds that there is no presumptive or direct evidence of exposure to Agent Orange, or other similar Vietnam-era herbicides.  The Board notes that the Veteran's disabilities, with the exception of diabetes mellitus, are not disabilities for which presumptive service connection for herbicide exposure are awarded.  Additionally, there is no evidence of in-service symptoms or diagnoses related to these disabilities in the Veteran service treatment records or to a compensable degree within one year of discharge from service, with the exception of his lumbar spine strain.  The medical opinion of record is negative in relating the Veteran's in-service lumbar spine strain to his current disability. 

Lastly, the Board notes that although the September 2013 letter by Dr. H. was considered.  Opinions, which can only make the necessary connection between the current disorder and the Veteran's military service by resorting to mere speculation, amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). Further, a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Here, the Board notes that the medical "opinions" provided are formed in the statement "can be linked" which is speculative in nature, and that the "opinions" are also based on a factually inaccurate premise that the Veteran was exposed to Agent Orange, or other herbicide considered by the presumptive regulations.  Additionally, the rationales provided for the opinions note that Dr. H. did not have all of the available medical records available to him, and they cite studies that contradict his statements that the disabilities "can be linked" to Agent Orange.  As such, the opinions do not garner weight toward the Veteran's claims.  As noted above, VA examinations were not provided because there is no presumptive or direct evidence that the Veteran was exposed to Agent Orange or the other herbicides of the Vietnam era, or to any known chemical or herbicide.  

In the absence of any persuasive evidence that the Veteran's current disabilities are etiologically related to active service, to include exposure to herbicides, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbar spine disability, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a cervical spine disability, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a nasal or sinus disorder, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a respiratory disability, to include as due to herbicide exposure, is denied.

Entitlement to service connection for problems swallowing, to include as due to herbicide exposure, is denied.

Entitlement to service connection for upper gastrointestinal disability, to include as due to herbicide exposure, is denied.

Entitlement to service connection for "black liver spots," to include as due to herbicide exposure, is denied.

Entitlement to service connection for a thyroid disability, to include as due to herbicide exposure, is denied.

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.


REMAND

Sleep disorder

Service treatment records show that the Veteran complained of trouble sleeping in February 1962.  He stated that his difficulty sleeping began when he arrived in Korea, and that they continued until his discharge.  During his April 2015 Board hearing, the Veteran stated that he had difficulty sleeping in Korea and that he continued to have difficulty sleeping after his discharge from service and throughout his life.  He stated that he initially treated his insomnia with alcohol, but his records show he eventually was given prescription sleep aids.  Treatment records also show that he was diagnosed with sleep apnea in September 2004.

In February 2013, the Veteran was afforded a VA mental disorder examination in relation to his claim for service connection for sleep disturbance.  The VA examiner found that the Veteran did not have a psychiatric disorder, and therefore did not provide a statement regarding whether the Veteran's sleep disturbance was related to his military service.

As the Veteran's service records note he had in-service sleep disturbance, he has testified he has had continued sleep disturbance from service, and his treatment records show a diagnosis of sleep apnea, the claim must be remanded for an additional examination to explore whether he has a non-psychiatric sleep disturbance as a result of his military service.

Neuropathy

While the Veteran's service treatment records and separation examination are negative for any treatment, complaint, or diagnosis of a neurological disability.  He has stated that he developed tingling in his extremities within one year of his separation from active duty.  The Board observes that service connection on a presumptive basis is warranted for disabilities of the nervous system that are manifested to a compensable degree within one year of service separation. On remand, the Veteran should be afforded a VA examination to ascertain whether he developed a neurological disability affecting his extremities within one year of his separation from active duty.  

Prostate disability

Service treatment records show that the Veteran entered service with a self-reported history of venereal disease, although his physical evaluation was normal.  He subsequently was treated for non-gonococcal urethritis and a gonorrhea infection during service.  

Post service records show the Veteran has been diagnosed with mild prostatitis, a possible hypotonic bladder, and prostatic intraepithelial neoplasia.  As the Veteran had venereal disease in service and currently has disorders of the prostate and bladder, the Board finds that a VA examination should be provided. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to address his sleep disorder.  After review of the virtual record, interview and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the Veteran has a sleep disorder that was caused by or due to his military service.  

The examiner should address the Veteran's diagnoses of insomnia and obstructive sleep apnea.  The examiner must provide an explanation of all opinions expressed.

2.  Schedule the Veteran for a VA examination.  After review of the virtual record, interview and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the Veteran has a prostate disorder that was caused by or due to his military service, to include diagnosed venereal diseases.

The examiner must provide an explanation of all opinions expressed.

3.  Schedule the Veteran for a VA examination to address his claimed neuropathy of the hands and feet.  After review of the virtual record, interview and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the Veteran's neuropathy of either hand and/or either foot was initially manifested within one year of the Veteran's separation from active duty.  

If manifested within one year of service, the examiner should describe the manifestations of the Veteran's neurological disabilities during the one year period following the Veteran's separation.  

The examiner must provide an explanation of all opinions expressed.

4.  After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


